DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
In view of the Amendments to the Claims filed March 2, 2022, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent December 2, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), and O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1).
With regard to claims 1 and 15, Freeman et al. discloses a method comprising: 
a first metal surface of a flexible substrate comprising the first metal surface cladding the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate (such as depicted in Fig. 5, a first metal surface at the metallization 22, 23, 24, and 26 of a flexible substrate 20, inherently comprising some degree of flexibility, described in [0052] as “metal pattern is printed or formed on substrates 18 and 20; the portion of the cited metal design pattern directly interfacing each thermoelectric element 14/16 is cited to read on the claimed electrically conductive pads as they are platforms of metal; the portion of the cited metal design pattern physically intermittent and connecting the cited electrically conductive pads are cited to read on the claimed 
depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the first cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first cluster are electrically connected in one of: a first series and a first parallel to one another (such as depicted in annotated Fig. 5 below, depositing a first cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited first cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the cited deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited first cluster are electrically connected in a first series to one another);

    PNG
    media_image1.png
    610
    429
    media_image1.png
    Greyscale

Annotated Fig. 5
depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the second cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the annotated Fig. 5 above, depositing a second cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited second cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited second cluster are electrically connected in a second series to one another);
electrically connecting the deposited first cluster and the deposited second cluster in one of: a third series and a fourth parallel to form a thin-film based thermoelectric module (as depicted in Fig. 4 and annotated Fig. 5’ below, electrically connecting the cited deposited first cluster and the cited deposited second cluster in a third series to form a thin-film based thermoelectric module)

    PNG
    media_image2.png
    486
    392
    media_image2.png
    Greyscale

Annotated Fig. 5’
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the first metal clad surface of the flexible substrate and along a thickness of the pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the deposited first cluster and the deposited second cluster (as depicted in Fig. 7 and Fig. 2-5, a temperature gradient across the cited formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the cited first metal clad surface of the cited flexible substrate 20 and along a vertical thickness of the pairs 

Freeman et al. does not disclose wherein the depositing is sputter depositing.
However, Edwards discloses a method (see [0005]) and teaches the thermoelectric material can be deposited by sputtering (see [0005]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering depositing technique of Edwards for the depositing technique of Freeman et al. because the  simple substitution of a known technique known in the art to perform the same function, in the instant case a depositing technique to deposit thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B).
Freeman et al., as modified by Edwards above, teaches rendering the formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed thin-film based thermoelectric module including the sputter deposited first cluster and the sputter deposited second cluster as the cited deposited first and second clusters are deposited by the sputtering technique suggested by Edwards et al.
Freeman et al. does not teach wherein the electrically conductive pads and electrically conductive leads are formed by etching. 
However, Macris discloses a method (see Title) and discloses metallization of substrates conventionally include printing and chemical etching (see line 19-26, column 9).

Freeman et al., as modified by Macris above, teaches the etching of the first metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads as the cited etching of the cited first metal surface of the flexible substrate forms the cited electrically conductive pads and the cited electrically conductive leads.
Freeman et al., as modified above, does not teach additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the flexible substrate following the printing and etching thereof.
However, O’Quinn et al. discloses electrodepositing an electrically conductive seed metal layer directly on top of formed electrically conductive pads and electrically conductive leads (see Fig. 1 depicting component 121 formed directly on top of formed electrically conductive pads and electrically conductive leads 111 cited to read on the claimed “seed metal layer” as it includes metal, see [0053]; see [0094] teaching conventional deposition of seed layers includes sputtering and it would have been an [0054]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Freeman et al., as modified above, to include additionally depositing the electrically conductive seed metal layer on the cited electrically conductive pads and leads as suggested by O’Quinn et al. because it would have provided for adhesion, barrier, and passivation between the thermoelectric elements and the electrically conductive pads/leads. 
Freeman et al., as modified by O’Quinn et al. above, teaches the sputter deposited first and second clusters of pairs of N-type thermoelectric legs and P-type thermoelectric legs directly on top of the cited seed metal layer suggested by O’Quinn et al. as it would provide for adhesion, barrier, and passivation between the thermoelectric elements and the electrically conductive pads/leads (also see O’Quinn et al. at Fig. 1 depicting cited seed metal layer 121 with thermoelectric legs 201 formed directly on top).
Freeman et al., as modified above, does not teach wherein the first metal surface clads a polyimide film.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Freeman et al., Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include polyimide which can provide bending or deformation, particularly during installation which can minimize heat transfer loss (see [044]).

Freeman et al., as modified above, does not disclose wherein each N-type thermoelectric leg and each P-type thermoelectric leg of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first and second clusters are less than or equal to 5 microns in dimensional thickness.
However, the dimensional thickness of each N-type thermoelectric leg and each P-type thermoelectric leg is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of each N-type thermoelectric leg and each P-type thermoelectric leg in the method of Freeman et al., as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending and deforming of the module.
With regard to claims 4 and 17, independent claims 1 and 15 are obvious over Freeman et al. in view of Hiroshige et al., Edwards, Macris, and O’Quinn et al. under 35 U.S.C. 103 as discussed above.
Freeman et al., as modified above, does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Freeman et al.and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for bending or deforming of the module. 
Freeman et al., as modified above, does not teach wherein the formed thin-film based thermoelectric module is less than or equal to 100 µm in dimensional thickness.
However, the thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), and O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), as applied to claims 1, 4, 15, and 17 above, and in further view of Martin et al. (U.S. Patent No. 4,106,279).
With regard to claim 3, independent claim 1 is obvious over Freeman et al. in view of Hiroshige et al., Edwards, Macris, and O’Quinn et al. under 35 U.S.C. 103 as discussed above.
Freeman et al., as modified above, teaches etching electrically conductive pads and leads, electrodepositing a seed metal layer, and sputter depositing first and second clusters of pairs (recall rejection of claim 1 above.)
Freeman et al. does not teach further comprising etching a second metal surface, electrodepositing another electrically conductive seed metal, and sputtering third and fourth clusters of pairs where the first and second metal surfaces are on different planes.
However, Martin et al. discloses a thermoelectric device (see Title). Martin et al. teaches first and second clusters of pairs can be formed on a first top surface of a substrate and corresponding third and fourth clusters of pairs can be formed on a bottom surface of the substrate, which are on different planes from each other (see Fig. 8-10). Martin et al. teaches the configuration provides for a two stage thermoelectric device 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Freeman et al., as modified above which includes the cited etching and electrodepositing and sputtering, to include forming similar third and fourth clusters on a second metal surface opposite to and on a different plane than the cited first metal surface, as suggested by Martin et al. above because it would have provide for a two stage thermoelectric device which stages can be serially connected to teach other. Freeman et al., as modified above and by Martin et al. to duplicate the first and second clusters as third and fourth clusters on the opposite surface of the cited polyimide film of the flexible substrate is cited to provide for the claimed another secondary electrically conductive pads and leads, another electrically conductive seed metal layer, and additional third and fourth clusters of pairs as claimed in claim 3.
Claims 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Freund et al. (U.S. Patent No. 6,555,413 B1).
With regard to claim 8, Freeman et al. discloses a method comprising: 
a first metal surface of a flexible substrate comprising the first metal surface cladding the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate (such as depicted in Fig. 5, a first metal surface at the metallization 22, 23, 24, and 26 of a flexible substrate 20, [0052] as “metal pattern is printed or formed on substrates 18 and 20; the portion of the cited metal design pattern directly interfacing each thermoelectric element 14/16 is cited to read on the claimed electrically conductive pads as they are platforms of metal; the portion of the cited metal design pattern physically intermittent and connecting the cited electrically conductive pads are cited to read on the claimed electrically conductive leads as they form metal paths leading away and to each thermoelectric element 14/16),
depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the first cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first cluster are electrically connected in one of: a first series and a first parallel to one another (such as depicted in annotated Fig. 5 below, depositing a first cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited first cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the cited deposited pairs of the N-type thermoelectric legs 

    PNG
    media_image1.png
    610
    429
    media_image1.png
    Greyscale

Annotated Fig. 5
depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a annotated Fig. 5 above, depositing a second cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited second cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited second cluster are electrically connected in a second series to one another);
electrically connecting the deposited first cluster and the deposited second cluster in one of: a third series and a fourth parallel to form a thin-film based thermoelectric module (as depicted in Fig. 4 and annotated Fig. 5’ below, electrically connecting the cited deposited first cluster and the cited deposited second cluster in a third series to form a thin-film based thermoelectric module)

    PNG
    media_image2.png
    486
    392
    media_image2.png
    Greyscale

Annotated Fig. 5’
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the first metal clad surface of the flexible substrate and along a thickness of the pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the deposited first cluster and the deposited second cluster (as depicted in Fig. 7 and Fig. 2-5, a temperature gradient across the cited formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the cited first metal clad surface of the cited flexible substrate 20 and along a vertical thickness of the pairs 

Freeman et al. does not disclose wherein the depositing is sputter depositing.
However, Edwards discloses a method (see [0005]) and teaches the thermoelectric material can be deposited by sputtering (see [0005]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering depositing technique of Edwards for the depositing technique of Freeman et al. because the  simple substitution of a known technique known in the art to perform the same function, in the instant case a depositing technique to deposit thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B).
However, Freund et al. discloses a method (see Title) and teaches thermoelectric legs 118 can be combined with an encapsulating material 130, Fig. 2, which can be an elastomer (see line 54-61, column 2).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the formed thin-film based thermoelectric module of Freeman et al., as modified above, with the encapsulating material of Freund et al. because the combination of elements known in the prior art by known techniques supports a prima facie obviousness determination (see MPEP 2143 A).
Freeman et al., as modified by Edwards and Freund et al. above, teaches additionally rendering the encapsulated formed thin-film based thermoelectric module flexible based on choices of fabrication processes with respect to layers of the formed 
Freeman et al. does not teach wherein the electrically conductive pads and electrically conductive leads are formed by etching. 
However, Macris discloses a method (see Title) and discloses metallization of substrates conventionally include printing and chemical etching (see line 19-26, column 9).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the printing and chemical etching technique for forming a metal design pattern of Macris for the technique of forming the cited electrically conductive pads and electrically conductive leads of Freeman et al., because the simple substitution of a known technique known in the art to perform the same function, in the instant case a technique to form electrically conductive pads and electrically conductive leads on a substrate, supports a prima facie obviousness determination (see MPEP 2143 B).
Freeman et al., as modified by Macris above, teaches the etching of the first metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads as the cited etching of the cited first metal surface of the flexible substrate forms the cited electrically conductive pads and the cited electrically conductive leads.
Freeman et al., as modified above, does not teach additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically 
However, O’Quinn et al. discloses electrodepositing an electrically conductive seed metal layer directly on top of formed electrically conductive pads and electrically conductive leads (see Fig. 1 depicting component 121 formed directly on top of formed electrically conductive pads and electrically conductive leads 111 cited to read on the claimed “seed metal layer” as it includes metal, see [0053]; see [0094] teaching conventional deposition of seed layers includes sputtering and it would have been an obvious selection of deposition technique as O’Quinn et al. teaches seed layers can be deposited via sputtering). O’Quinn et al. teaches the cited seed metal layer provides for adhesion, barrier, and passivation between the thermoelectric elements and the electrically conductive pads/leads (see [0054]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Freeman et al., as modified above, to include additionally depositing the electrically conductive seed metal layer on the cited electrically conductive pads and leads as suggested by O’Quinn et al. because it would have provided for adhesion, barrier, and passivation between the thermoelectric elements and the electrically conductive pads/leads. 
Freeman et al., as modified by O’Quinn et al. above, teaches the sputter deposited first and second clusters of pairs of N-type thermoelectric legs and P-type thermoelectric legs directly on top of the cited seed metal layer suggested by O’Quinn et al. as it would provide for adhesion, barrier, and passivation between the thermoelectric elements and 
Freeman et al., as modified above, does not teach wherein the first metal surface clads a polyimide film.
However, Hiroshige et al. teaches a thermoelectric device (see Fig. 4). Hiroshige et al. is analogous art because, like applicant and Freeman et al., Hiroshige et al. is concerned with thermoelectric devices. Hiroshige et al. teaches conventional substrate materials include polyimide which can provide bending or deformation, particularly during installation which can minimize heat transfer loss (see [044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the polyimide material of Hiroshige et al. for the substrate material 20 of Freeman et al. because the selection of a known material based on its suitability supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for bending or deformation, particularly during installation which can minimize heat transfer loss.
Freeman et al., as modified above, does not disclose wherein each N-type thermoelectric leg and each P-type thermoelectric leg of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first and second clusters are less than or equal to 5 microns in dimensional thickness.
However, the dimensional thickness of each N-type thermoelectric leg and each P-type thermoelectric leg is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a 0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of each N-type thermoelectric leg and each P-type thermoelectric leg in the method of Freeman et al., as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending and deforming of the module.
With regard to claim 11, independent claim 8 is obvious over Freeman et al. in view of Hiroshige et al., Edwards, Macris, O’Quinn et al., and Freund et al. under 35 U.S.C. 103 as discussed above.
Freeman et al., as modified above, does not teach does teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Freeman et al.and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for bending or deforming of the module. 

However, the thickness of the encapsulated thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulated thin-film based thermoelectric module in the method of Freeman et al., as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Freund et al. (U.S. Patent No. 6,555,413 B1), as applied to claims 8, 11, and 12 above, and in further view of Martin et al. (U.S. Patent No. 4,106,279).
With regard to claim 10, independent claim 8 is obvious over Freeman et al. in view of Hiroshige et al., Edwards, Macris, O’Quinn et al., and Freund et al. under 35 U.S.C. 103 as discussed above.

Freeman et al. does not teach further comprising etching a second metal surface, electrodepositing another electrically conductive seed metal, and sputtering third and fourth clusters of pairs where the first and second metal surfaces are on different planes.
However, Martin et al. discloses a thermoelectric device (see Title). Martin et al. teaches first and second clusters of pairs can be formed on a first top surface of a substrate and corresponding third and fourth clusters of pairs can be formed on a bottom surface of the substrate, which are on different planes from each other (see Fig. 8-10). Martin et al. teaches the configuration provides for a two stage thermoelectric device which stages can be serially connected to teach other (see Fig. 8-10 with connector 29; see line 60, column 4 to line 12, column 5).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Freeman et al., as modified above which includes the cited etching and electrodepositing and sputtering, to include forming similar third and fourth clusters on a second metal surface opposite to and on a different plane than the cited first metal surface, as suggested by Martin et al. above because it would have provide for a two stage thermoelectric device which stages can be serially connected to teach other. Freeman et al., as modified above and by Martin et al. to duplicate the first and second clusters as third and fourth clusters on the opposite surface of the cited polyimide film of the flexible substrate is cited to provide for the claimed .
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), and O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), as applied to claims 1, 4, 15, and 17 above, and in further view of Edwards (U.S. Pub. No. 2011/0023929 A1).
With regard to claims 2 and 16, independent claims 1 and 15 are obvious over Freeman et al. in view of Hiroshige et al., Edwards of U.S. Pub. No. 2011/0139207 A1, Macris, and O’Quinn et al. under 35 U.S.C. 103 as discussed above.
Freeman et al. teaches first and second clusters of series connected pairs of n-type and p-type thermoelectric legs which are connected together in an additional, third series connection (recall rejections of claims 1 and 15 above) but does not discloses the additional connection as a third parallel connection.
However, Edwards of U.S. Pub. No. 2011/0023929 A1 teaches a method (see Abstract) and teaches clusters of series connected thermoelectric modules 308, 306, 304, and 302 can additionally be connected by an additional parallel connection connecting first positive terminals of each cluster to a common positive terminal “V+” and connecting second negative terminals of each cluster to a common negative terminal “V-“ in which the cited common positive and negative terminals are structurally capable of being utilized as output terminals of the module (see Fig. 6 and [0030]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the third series electrical connection .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Freund et al. (U.S. Patent No. 6,555,413 B1), as applied to claims 8, 11, and 12 above, and in further view of Edwards (U.S. Pub. No. 2011/0023929 A1).
With regard to claim 9, independent claim 8 is obvious over Freeman et al. in view of Hiroshige et al., Edwards of U.S. Pub. No. 2011/0139207 A1, Macris, O’Quinn et al., and Freund et al. under 35 U.S.C. 103 as discussed above.
Freeman et al. teaches first and second clusters of series connected pairs of n-type and p-type thermoelectric legs which are connected together in an additional, third series connection (recall rejection of claim 8 above) but does not discloses the additional connection as a third parallel connection.
However, Edwards of U.S. Pub. No. 2011/0023929 A1 teaches a method (see Abstract) and teaches clusters of series connected thermoelectric modules 308, 306, 304, and 302 can additionally be connected by an additional parallel connection connecting first positive terminals of each cluster to a common positive terminal “V+” and connecting second negative terminals of each cluster to a common negative terminal “V-“ [0030]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the third series electrical connection arrangement of Freeman et al. for the parallel electrical connection arrangement of Edwards of U.S. Pub. No. 2011/0023929 A1 because the simple substitution of a known element known in the art to perform the same function, in the instant case an additional electrical connection arrangement for electrical connection of clusters of series connected thermoelectric junctions, supports a prima facie obviousness determination (see MPEP 2143 B).
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), and O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), as applied to claims 1, 4, 15, and 17 above, and in further view of Freund et al. (U.S. Patent No. 6,555,413 B1).
With regard to claims 5 and 18, independent claims 1 and 15 are obvious over Freeman et al. in view of Hiroshige et al., Edwards, Macris, and O’Quinn et al. under 35 U.S.C. 103 as discussed above.
Freeman et al., as modified above, does not teach encapsulating the formed thin-film based thermoelectric module with an elastomer to render flexibility thereto.
However, Freund et al. discloses a method (see Title) and teaches thermoelectric legs 118 can be combined with an encapsulating material 130, Fig. 2, which can be an elastomer (see line 54-61, column 2).

Freeman et al., as modified above, does not teach wherein the elastomer providing an encapsulation has a dimensional thickness less than or equal to 15 µm.
However, the thickness of the encapsulation is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the encapsulation in the method of Freeman et al., as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Claims 6, 7, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. 6,025,554), O’Quinn et al. (U.S. Pub. No. 2006/0289052 A1), and Freund et al. (U.S. Patent No. .
With regard to claims 6, 7, 19, and 20, dependent claims 5 and 18 are obvious over Freeman et al. in view of Hiroshige et al., Edwards, Macris, O’Quinn et al., and Freund et al. under 35 U.S.C. 103 as discussed above. 
Freeman et al., as modified above, does not disclose comprising the elastomer being silicone, and wherein the method further comprises loading the silicone with nano-size aluminum oxide (Al2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Freeman et al., as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (U.S. Pub. No. 2005/0045702 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Edwards (U.S. Pub. No. 2011/0139207 A1), Macris (U.S. Patent No. .
With regard to claims 13 and 14, independent claim 8 is obvious over Freeman et al. in view of Hiroshige et al., Edwards, Macris, O’Quinn et al., and Freund et al. under 35 U.S.C. 103 as discussed above. 
Freeman et al., as modified above, does not disclose comprising the elastomer being silicone, and wherein the method further comprises loading the silicone with nano-size aluminum oxide (Al2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Freeman et al., as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).
Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 11, 2022